Order, Surrogate’s Court, New York County, entered January 13, 1977, dismissing objections of appellant Evelyn Larack to the account of the administratrix C.T.A. in this estate and denying the motion to set aside the decree on accounting in this estate made on January 17, 1972, is unanimously affirmed, without costs and without disbursements. Appellant, herself not a lawyer, has appeared pro se in this court and in the Surrogate’s Court. It is apparent that she is wholly unfamiliar with the limitations on the jurisdiction of this court and of the Surrogate’s Court of New York County, as well as with the binding effect of decrees of the Surrogate’s Court and the nature and strength of the showing that must be made to set aside such a decree. Nothing that appellant has adduced comes close to any legally cognizable basis for setting aside the decree of January 17, 1972. Concur—Lupiano, J. P., Silverman, Capozzoli and Lane, JJ.